CHIASSON, Judge.
This matter is before this Court, ex pro-prio motu, on a rule to show cause why the appeal of Robert C. Mason and M & H Engineers and Construction Company, defendants-appellarits, should' not be dismissed for failure to timely file an appeal bond.
The District Court judgment was signed on October 26, 1976. Code of Civil Procedure Article 2087, as amended by Act 201 of 1976, provides that a devolutive appeal may be taken, and security therefore furnished, within sixty days after the expiration of the delay for applying for a new trial where no application for a new trial has been filed timely. Act 201 of 1976, which became effective on October 1, 1976,- reduced the delay for perfecting a devolutive appeal from ninety to sixty days.
An appeal was taken by the appellants on December 15, 1976, and security was furnished on January 24,1977.1 Under Act 201 of 1976 the appellant had until January 3, 1977 to perfect his appeal. To perfect an appeal the appellant must both obtain an order of appeal and post a bond before the expiration of the allowed delay. The appellant did not post a- bond within the allowed delay. Therefore, we must dismiss the appeal for lack of jurisdiction.
The sixty day delay provided by Act 201 of 1976 governs in this case because the District Court judgment was signed after the effective date of the act and a right of appeal does not exist until after the rendition and signing of a judgment.
For the above reasons, the appellants’ appeal is dismissed. Costs to be paid by appellants.
APPEAL DISMISSED.

. Appellants’ security was furnished within the 90 day delay allowed previously.